DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 12/13/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 1-2, 4, 11, 34, 38-41, 49, 56, 64, 67 are pending in this action.  Claims 3, 5-10, 12-33, 35-37, 42-48, 50-55, 57-63, 65-66 have been cancelled previously.  Claims 1, 4, 11, 34, 38-39, 64-65, 67 have been amended.  Claims 1-2, 4, 11, 34, 38-41, 49, 56, 64, 67 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IL2019/050268, filed March 11, 2019, which claims benefit of foreign priority to IL261132, filed August 13, 2018.  

Information Disclosure Statement
The information disclosure statement, filed on 11/10/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1, 4, 11, 39, 56, 64, 67 are objected to because of the following informalities:  
It is suggested that alternatives that can be used in disclosed powders as recited in claims 1, 4, 11, 67 should be clarified by a proper Markush group language, e.g., “wherein the at least one solid surfactant is selected from the group consisting of ammonium glycyrrhizinate, pluronic F-127, and pluronic F-68)” (see claim 1 as an example) for clarity.  
Claim 39 comprises the typographic error “a water-dispersible powder of claim 1” that needs to be corrected to “the water-dispersible powder of claim 1”.  Similar is applied to claims 56, 64.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 11, 34, 38-41, 49, 56, 64, 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “nanospheres having an average particle diameter between 50 to 900 nm” that is unclear and indefinite.  As stated previously, where a claimed value (i.e., particle diameter) varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Similar is applied to claim 67.  Clarification is required.
In response to applicant’s argument that the specification demonstrates the use of dynamic light scattering, it is noted although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, clarification is required.  
As stated previously, claims 1, 4, 11, 67 contains the trademark/trade name “pluronic F-127” and “pluronic F-68” (see www.thermofisher.com; www.sigmaaldrich.com).  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name is used to identify/describe solid surfactants, accordingly, the identification/description is indefinite.  Clarification is required.
In response to applicant’s argument that any skilled practitioner will be able to identify said constituents based on BASF description, it is noted that the formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Clarification is required. 
Newly amended claim 1 is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 1 recites the limitation “nanospheres having an absorbed layer comprising at least one solid surfactant and containing a cannabinoid material”.  In the present case, the location of cannabinoid material is not clearly delineated.  Is it in the absorbed layer OR in the nanospheres?  To this point, it is noted that the instant specification teaches the use of water-dispersible powders containing nanodroplets of a cannabinoid material (Page 1).  Therefore, this limitation was interpret as best understood based on applicant’s arguments and specification as “nanospheres comprising a cannabinoid material and also having an absorbed layer comprising at least one solid surfactant”.  
Claim 38 recites the limitation “the powder ... is further configured for...” that is indefinite, because it is unclear what product is produced and claimed.  To this point, it is noted that “[i]f a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).”  Clarification is required.
Claim 39 (dependent on claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  MPEP § 2172.01.  The omitted steps are:  Claim 39 discloses a method comprising converting a nanoemulsion to the water dispersible powder (disclosed in claim 1) by lyophilization.  To this point, it is noted that the instant claim does not disclose any steps of preparation of said nanoemulsion.  Further, it is noted that said claim discloses “the aqueous phase” and/or “the oil phase”.  Independent claim 1, however, does not include/identify the presence/use of “an aqueous phase” and/or “an oil phase”.  Thus, there is insufficient antecedent basis for this limitations in the claim 39.  Furthermore, it is noted that claim 39 teaches the use of “a cryoprotectant”, “a surfactant”, etc.  In the present case, it is noted that independent claim 1 discloses a powder comprising said structural constituents.  Similar is applied to claims 40, 41.  Clarification is required.  
Claim 41 (dependent on claim 40) recites the steps (i), (ii), and (iii) that are different than that in claim 40.  In the present case, it is unclear how claim 41 narrows the scope of claim 40.  Applicant is advised to clarify the sequence of the disclosed method steps.  Clarification is required.  
Claims 2, 4, 11, 34, 49, 56, 64 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Response to Arguments
Applicant's arguments, filed on 12/13/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejection to clarify the position of the examiner and/or to address newly introduced amendments.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior are teaches a large variety of compositions comprising one or more cannabinoids disposed at least partially within a polymeric or phospholipid carriers having a maximum overall dimension of less than 1 micron.  
The prior art does not teach water-dispersible powders comprising (i) nanodroplets/nanospheres of cannabinoid material/active and having an average diameter of 50-900 nm, and wherein said nanodroplets/nanospheres further comprise a solid adsorbed layer/shell comprising at least one solid surfactant selected form the group consisting of ammonium glycyrrhizinate, pluronic F-127, and pluronic F-68; and wherein (ii) said water-dispersible powder further comprises at least one solid cryoprotectant selected form the group consisting of sucrose, trehasole, and mannitol; and optionally may include a solid carbohydrate selected from the group consisting of maltodextrin, carboxymethyl cellulose, and a mixture thereof.  Applicant teaches that said powders can increased bioavailability and protection of actives. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615